DETAILED ACTION
This action is in response to the application filed on 17 September 2019.
Claims 1-12 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torvinen et al (US Pub. 2020/0100101).
Regarding claim 1, Torvinen discloses a control plane connection management method, comprising: 
determining based on a service requirement of a service, by a core network function entity (fig. 5, SMF), information about a first connection requirement for a control plane connection of a terminal, wherein the first connection requirement is for activating the control plane connection between the terminal and an access and mobility management function entity (fig. 1, N11 interface betweeen SMF (session management function) and AMF (access and mobility management function); fig. 5, element 4b, N11 Message from SMF to AMF; fig. 10c, element 1004C; para. 226, The RAN communicates to the AMF (Access and Mobility Management Function) a N2 Message including MM NAS Service Request, which can include PDU session ID(s), security parameters, PDU session status, per slice ID/PDU session ID, and may optionally include UE_Rus_Pre. The N2 Message may include a 5G Temporary ID, Location information, RAT type, and RRC establishment cause.; para. 229, the AMF communicates to the SMF a N11 Message); and 
sending, by the core network function entity, a first control plane requirement message to the access and mobility management function entity, wherein the first control plane requirement message comprises identifier information of the terminal and the information about the first connection requirement, and is for instructing the access and mobility management function entity to activate the control plane connection of the terminal (para. 231, The SMF communicates to the AMF the N11 Message per Slice ID/PDU Session ID pair. The N11 message may optionally include one or more of the following: SMF_RUS_Pre, SMF_CUS_Dec, HN_Dec, N2 SM information, QoS profile, CN N3 Tunnel Info, per Slice ID/PDU Session ID pair, SMF_RUS_Pre, SMF_CUS_Dec, and HN_Dec.; para. 118, UE_RUS_Pre the preference of the UE on RAN UP security). 

Regarding claim 3, Torvine further discloses wherein the method further comprises: activating, by the access and mobility management function entity, the control plane connection of the terminal based on the information about the first connection requirement (fig. 5, element 4b; para. 231-233). 

Regarding claim 5, Torvinen discloses a control plane connection management method performed by an access and mobility management entity (fig. 5, AMF), comprising: 
receiving a first control plane requirement message from a core network function entity (fig. 5, element 4b, AMF receiving N11 message from SMF; para. 231), wherein the first control plane requirement message comprises identifier information of a terminal and information about a first connection requirement for a control plane connection of the terminal (para. 233, N11 message including session and UE information for establishing a session between the UE and the network), wherein the first connection requirement is for activating the control plane connection between the terminal and the access and mobility management function entity (fig. 5, element 4b; para. 231-233); and 
activating the control plane connection of the terminal based on the information about the first connection requirement (fig. 5, elements 1, 2, 4a, AMF and SMF receiving service request from UE, element 4b; para. 231-233, AMF receiving N11 message from SMF with information about UE and session to process the service request). 

Regarding claim 7, Torvinin discloses a core network function entity, comprising: 
a memory storing instructions (fig. 5, 17, SMF); and 
a processor coupled to the memory and configured to execute the instructions stored in the memory to: 
determine, based on a service requirement of a service, information about a first connection requirement for a control plane connection of a terminal, wherein the first connection requirement is for activating the control plane connection between the terminal and an access and mobility management function entity (fig. 1, N11 interface betweeen SMF (session management function) and AMF (access and mobility management function); fig. 5, element 4b, N11 Message from SMF to AMF; fig. 10c, element 1004C; para. 226, The RAN communicates to the AMF (Access and Mobility Management Function) a N2 Message including MM NAS Service Request, which can include PDU session ID(s), security parameters, PDU session status, per slice ID/PDU session ID, and may optionally include UE_Rus_Pre. The N2 Message may include a 5G Temporary ID, Location information, RAT type, and RRC establishment cause.; para. 229, the AMF communicates to the SMF a N11 Message); and 
send a first control plane requirement message to the access and mobility management function entity, wherein the first control plane requirement message comprises identifier information of the terminal and the information about the first connection requirement, and is for instructing the access and mobility management function entity to activate the control plane connection of the terminal (para. 231, The SMF communicates to the AMF the N11 Message per Slice ID/PDU Session ID pair. The N11 message may optionally include one or more of the following: SMF_RUS_Pre, SMF_CUS_Dec, HN_Dec, N2 SM information, QoS profile, CN N3 Tunnel Info, per Slice ID/PDU Session ID pair, SMF_RUS_Pre, SMF_CUS_Dec, and HN_Dec.; para. 118, UE_RUS_Pre the preference of the UE on RAN UP security). 

Regarding claim 9, Torvinen discloses an access and mobility management function entity, comprising: 
a memory storing instructions (fig. 5, 15, AMF); and 
a processor coupled to the memory and configured to execute the instructions stored in the memory to: 
receive a first control plane requirement message from a core network function entity, wherein the first control plane requirement message comprises identifier information of a terminal and information about a first connection requirement for a control plane connection of a terminal, wherein the first connection requirement is for activating the control plane connection between the terminal and an access and mobility management function component (fig. 5, element 4b; para. 231-233); and 
activate the control plane connection of the terminal based on the information about the first connection requirement (fig. 5, elements 1, 2, 4a, AMF and SMF receiving service request from UE, element 4b; para. 231-233, AMF receiving N11 message from SMF with information about UE and session to process the service request). 

Regarding claim 11, discloses a system comprising: 
a core network function entity (fig. 5, SMF); and 
an access and mobility management function entity (fig. 5, AMF), 
the core network function entity being configured to determine, based on a service requirement of a service, information about a first connection requirement for a control plane connection of a terminal, wherein the first connection requirement is for activating the control plane connection between the terminal and an access and mobility management function entity (fig. 1, N11 interface betweeen SMF (session management function) and AMF (access and mobility management function); fig. 5, element 4b, N11 Message from SMF to AMF; fig. 10c, element 1004C; para. 226, The RAN communicates to the AMF (Access and Mobility Management Function) a N2 Message including MM NAS Service Request, which can include PDU session ID(s), security parameters, PDU session status, per slice ID/PDU session ID, and may optionally include UE_Rus_Pre. The N2 Message may include a 5G Temporary ID, Location information, RAT type, and RRC establishment cause.; para. 229, the AMF communicates to the SMF a N11 Message); and 
send a first control plane requirement message to the access and mobility management function entity, wherein the first control plane requirement message comprises identifier information of the terminal and the information about the first connection requirement (para. 231, The SMF communicates to the AMF the N11 Message per Slice ID/PDU Session ID pair. The N11 message may optionally include one or more of the following: SMF_RUS_Pre, SMF_CUS_Dec, HN_Dec, N2 SM information, QoS profile, CN N3 Tunnel Info, per Slice ID/PDU Session ID pair, SMF_RUS_Pre, SMF_CUS_Dec, and HN_Dec.; para. 118, UE_RUS_Pre the preference of the UE on RAN UP security); and 
the access and mobility management function entity being configured to activate the control plane connection of the terminal based on the information about the first connection requirement (fig. 5, elements 1, 2, 4a, AMF and SMF receiving service request from UE, element 4b; para. 231-233, AMF receiving N11 message from SMF with information about UE and session to process the service request). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen et al (US Pub. 2020/0100101)

Regarding claim 2, Torvinen does not specifically disclose wherein the method further comprises: 
when the core network function entity has completed the service, determining, by the core network function entity, information about a second connection requirement for the control plane connection of the terminal, wherein the second connection requirement is for releasing the control plane connection of the terminal; and 
sending, by the core network function entity, a second control plane requirement message to the access and mobility management function entity, wherein the second control plane requirement message comprises the information about the second connection requirement, and is for instructing the access and mobility management function entity to release the control plane connection of the terminal. 
However Torvine discloses the SMF and AMF capabilities of the network, for session management and core access and mobility management (fig. 5, 15, 17; para. 283, 286), including session establishment and processing service request as recited above. It is well known to one of ordinary skill in the art that session management includes not only establishment but also disestablishment or release of a connection. Thus it would have been obvious to one of ordinary skill I n the art prior to the effective filing date of the claimed invention to implement the N11 interface for connection release in addition to session establishment, both form the basic functions of session management.

Regarding claim 4, Torvinen further discloses wherein the method further comprises: releasing, by the access and mobility management function entity, the control plane connection of the terminal based on the information about the second connection requirement (fig. 17; para. 286, session management). Thus it would have been obvious to one of ordinary skill I n the art prior to the effective filing date of the claimed invention to implement the N11 interface for connection release in addition to session establishment, both form the basic functions of session management.

Claims 6, 8, 10 and 12 recite substantially identical subject matter as recited in claim 2, and are thus similarly rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Luat Phung/
Primary Examiner, Art Unit 2468